Citation Nr: 1218394	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-03 815	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for a scar on the left side of the face.

2. Entitlement to a disability rating higher than 10 percent for a painful scar on the left eyelid.

3. Entitlement to a disability rating higher than 10 percent for a right knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1982 to December 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of Department of Veterans Affairs (VA) Regional Office (RO) which .

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

The claim of service connection for a scar on the left side of the face and the claim for increase for a painful scar on the left eyelid are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran has had X-ray evidence of arthritis in the right knee with flexion to 90 degrees and extension to 0 degrees.

2. Throughout the appeal period, the Veteran has had slight lateral instability of the right knee.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 10 percent for a right knee disability manifested by limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).


2. The criteria for a separate rating of 10 percent for a right knee disability manifested by slight instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  


The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in November 2006.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  



The Veteran was afforded VA examinations in March 2007 and in June 2010.  

As the reports of the VA examinations are based on medical history and a physical examination, which describe the disability in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no evidence in the record dated subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria for a Knee Disability

Under Diagnostic Code 5003, when the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application, where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees, and the criterion for a 30 percent rating, the maximum schedular rating, is flexion limited to 15 degrees. 38 C.F.R. § 4.71a. 





Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating. Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and limitation of extension to 45 degrees warrants a 50 percent rating, the maximum schedular rating.  38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004).  Separate ratings may also be assigned for limitation of motion under Diagnostic Codes 5003 and 5010 and for instability of the knee under Diagnostic Code 5257. VAOPGCPREC 23-97 (July 1, 1997). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee. A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability. 

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  


Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
(1995).

Facts and Analysis

The right knee is currently rated 10 percent based on satisfactory evidence of painful motion under Diagnostic Code 5003 as neither limitation of flexion or extension is compensable under the applicable Diagnostic Codes.  

On VA examinations in March 2007 and June 2010, flexion was to 90 degrees with pain at the end points and extension was to 0 degrees.  Flexion to 90 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

While the Veteran does experience pain at the end points of flexion, the pain does not raise to the level of functional loss to 45 degrees of flexion, the criteria for a compensable rating under Diagnostic Code 5260.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 







Extension to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion. 

Whereas here limitation of flexion or extension of the knee is noncompensable under the specific Diagnostic Codes for limitation of flexion and extension, a rating of 10 percent is assigned, where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The assigned 10 percent rating is the minimum compensable rating for a knee disability.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

Although VA examinations do not document instability on varus or valgus stress or Drawers testing, a mild laxity and pivot shift on Lachman's testing were noted in the VA treatment records in March 2009.  In addition, in March 2012, the Veteran testified that his knee was unstable and that he experienced a sensation of lateral instability and had stumbled on occasion, although he had never fallen.  The Veteran described an anchor-type knee brace to stabilize his knee, which he wore on a daily basis and had done so throughout the appeal period.  

On the basis of mild laxity in the VA treatment records, the Veteran's testimony of instability, which is competent and credible evidence, and the fact that the Veteran was issued an anchor-type knee brace to stabilize his knee, the right knee disability picture more nearly approximates slight lateral instability, and therefore a separate 10 percent rating under Diagnostic Code 5257 throughout the appeal period is warranted.  As moderate instability is not shown, inasmuch as varus or valgus stess and Drawers testing on examination have been consistently negative, the criteria for the next higher rating under Diagnostic Code 5257 have not been met.


Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is employed.  The Veteran does not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  




See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A rating higher than 10 percent for a limitation of motion of the right knee is denied.

A separate rating of 10 percent for instability of the right knee is granted, subject to the laws and regulations, governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for a scar on the left side of his face, as well as an increase for a scar or scars in the vicinity of his left eye.  

The record is not clear as to whether the Veteran has scars in the vicinity of both eyes.  Service connection is in effect only for a scar in the area of the left eye, but the record contains descriptions of scars in the area of the right eye which are markedly similar.  In addition, the Veteran asserts that he has a scar on the left side of his face, between the earlobe and the jaw line.  The VA examinations do not identify such a scar.  An examination to clarify the findings under the duty to assist is necessary.  







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all facial scars.  Color photographs of the scars should be taken during the examination and incorporated in the Veteran's file.  

The VA examiner is specifically asked to address: 

a.  Whether there is a scar on the left side of the Veteran's face in the area of the left earlobe and jaw line, or in the area of the right eye, and, if so, 

b.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any scar is the result of either vehicle accident in service or the removal of fatty tumor in service. 

c.  Describe the scar or scars over the left eyebrow or left eyelid, considering the eight characteristics of facial disfigurement.  

The Veteran's file should be made available to the examiner.  

2.  On completion of the above, adjudicated the claims. On the claim for increase for the scar, the rating criteria in effective before October 23, 2008, apply.  



If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


